Title: To George Washington from Henry Bouquet, 24 July 1758
From: Bouquet, Henry
To: Washington, George



Dear Sir
Camp near Reas Town 24th July 1758

I received the favour of your two very obliging Letters of the 19th & 21st Instt. I am very glad that your Presence was not absolutely necessary at Winchester, as I Suppose the General will Soon call upon you, he is this day at Fort Littleton, and I expect him here to morrow or Wednesday: I have Sent him the Reports I had from the Road over Lawrell Hill, which appear to be practicable, but would perhaps require more time to open, than the Circumstances can permit: Therefore untill he has determined which Way to march, I think it is very well to open Braddocks Road, but I would not advance further than ten miles: The Rest I Suppose could be cut as fast as the army can march.
I do imagine that the General may Send a Body of Troops by this Road over Lawrell Hill, Either wth Waggons, or Bat Horses, and as you desire to have your Regt and Self employed immediatly I would be glad to Know before hand, (between us) if it would be agreable to you to march that Way or wait untill the General is able to determine fully about the Roads. You want the Interest of no body with him he has Several Times expressed to me how much he depends upon you and your Regt for the Success of this Expedition, and you may be certain that he will prevail himself on all opportunities of your Zeal and Experience and of your Knowledge of the Country.
As to the Covers of the Locks, I Shall ask the General’s directions. Since the Hides would not be Sufficient to provide your men and may be wanted to tye the Loads of the Pack Horses.
As Soon as the Waggons you expect arrive, Please to Send me an Express, as the Circumstances could be different, I can give no orders about them.

I Shall Send you Provisions immediatly from hence, if I hear nothing of your Convoy.
Major Livingston nor any officer in the Service is allowed more than one Ration for himself. Please to order Some Soldiers to bake Bread for the Indians. they are to be paid at the rate of one Shill: per day Philada Curr: or nine Pence and one Jill of Rum, when employed.
The agent for the Contractors apply to me to desire you would give orders that Mr Düer be exemted from attending the Grass Gard, and appoin⟨t⟩ a proper Soldier to guide the Cattle to the best Pasture. He shall be paid.
The Genls orders for ⟨Signals⟩ Send all the Guides here.
I expect every day Some Tents and Bell of arms—Be So good as to Send me a General Return of the deficiencys of the Troops under your Comand that the Genl may provide them as far as the Circumstances will permit.
